 1

 2                                                                              FILED IN THE
                                                                            U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON

 3
                                                                       Dec 11, 2018
 4                                                                         SEAN F. MCAVOY, CLERK




 5                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    JEANNIE LYNN KILE, Debtor,
                                                 NO: 2:17-CV-373-RMP
 8                              Plaintiff,
                                                 ORDER DENYING AND
 9          v.                                   DISMISSING APPEAL

10    CODY KENDALL, Creditor,

11                              Defendant.

12

13         BEFORE THE COURT is an appeal by Debtor Jeannie Lynn Kile from an

14   order of the United States Bankruptcy Court for the Eastern District of Washington

15   (“Bankruptcy Court”). Ms. Kile appeals from the Bankruptcy Court’s October 26,

16   2017 order: (1) allowing in part and disallowing in part Creditor Cody Kendall’s

17   Claim 3-2; (2) denying Debtor Kile’s motion to strike witness and exclude witness

18   testimony; (3) and denying Debtor Kile’s motion to reopen civil case to present

19   additional evidence. . Having reviewed the parties’ briefing and the administrative

20   record, the Court is fully informed.

21


     ORDER DENYING AND DISMISSING APPEAL ~ 1
 1                                     BACKGROUND

 2         The following is a chronological summary of the administrative record in this

 3   matter relevant to the issues on appeal.

 4         Debtor Kile’s father, Lester Kile, owned and farmed an approximately 1,200-

 5   acre property in Whitman County, Washington (the “Farm”). Administrative

 6   Record, ECF No. 8 (“AR”) at 678. Beginning in approximately 2009, Creditor

 7   Cody Kendall, Ms. Kile’s son, lived on and operated the Farm. AR 610.

 8         Mr. Kile executed a last will and testament on March 10, 2010 (“Will”), in

 9   which he placed the Farm into a trust (“Kile Family Farm Trust”) and named Ms.

10   Kile as trustee and Mr. Kendall as successor trustee. AR 608.

11         In the course of Ms. Kile’s 2011 dissolution case, in Spokane County, Ms.

12   Kile submitted a declaration from Mr. Kile stating:

13         I am essentially requesting that my daughter turn over the farming
           operation to my grandson, Cody Kendall . . . I believe that Cody
14         Kendall is ready, willing, and able to perform all of the farming
           responsibilities, and I am willing to renew the lease to Jeannie Kile on
15         the basis that Cody becomes the primary operator of all farming
           operations involving my farm.
16
     AR 609 (emphasis added).
17
           Mr. Kile died on March 30, 2012. AR 800. In probate, the Spokane County
18
     Superior Court (“Superior Court”) named Ms. Kile as the personal representative of
19
     Mr. Kile’s estate and the trustee of the testamentary trusted created by the 2010 Will.
20
     See AR 517.
21


     ORDER DENYING AND DISMISSING APPEAL ~ 2
 1         The Kile Family Farm Trust provided that:

 2         The income from the Trust, after payment of expenses, including
           reasonable reserves for taxes, insurance, equipment, and improvement
 3         needs and a reasonable period of operating costs shall be distributed on
           a periodic basis, at least annually, to Jeannie Kile. If, however, Cody
 4         Kendall operates the farm at any time herein, then, he shall be entitled
           to two-thirds of such income, and Jeannie Kile shall be entitled to one-
 5         third.

 6   AR 611.

 7          Ms. Kile filed a declaration in her dissolution action following her father’s

 8   death stating, in part:

 9          As administrator of my father’s Last Will and Testament, and as trustee
            of the trust that he has established, it is clear that my father’s wishes
10          were to have Cody farm his property. That, in fact, is what is occurring.
            The transfer of all farming responsibility to Cody has been seamless.
11          As the court can note from previous declarations, Cody was essentially
            operating the farm prior to this divorce.
12
     AR 610.
13
           At the conclusion of the dissolution case, Ms. Kile’s ex-husband received no
14
     interest in the Farm. AR 611.
15
           However, following Mr. Kile’s death, Ms. Kile did not relinquish two-thirds
16
     of the crop proceeds to Mr. Kendall. Rather, in early 2013, Ms. Kile filed an
17
     unlawful detainer action in Whitman County Superior Court, which resulted in
18
     eviction of Mr. Kendall and his family from the Farm. AR 612.
19
           Mr. Kendall subsequently filed an action under the Trust and Estate Dispute
20
     Resolution Act (“TEDRA”), Washington Revised Code (“RCW”) ch. 11.96A, in
21


     ORDER DENYING AND DISMISSING APPEAL ~ 3
 1   Superior Court, and the matter proceeded to trial on March 2-5, 2015. On April 10,

 2   2015, the Superior Court found that Ms. Kile had breached her fiduciary duty as

 3   personal representative of the estate and as trustee of the Kile Family Farm Trust.

 4   AR 613–14. The Superior Court further removed Ms. Kile from her roles as

 5   personal representative and trustee and substituted Mr. Kendall as successor

 6   personal representative and trustee. AR 619–20.

 7         On May 5, 2015, the Superior Court awarded Mr. Kendall $178,602.40 in

 8   attorney’s fees and costs. AR 635. On December 7, 2015, the Superior Court heard

 9   testimony from a forensic accountant regarding the damages resulting from Ms.

10   Kile’s breach of her fiduciary duties to the Kile Family Farm Trust. Based on that

11   testimony and other evidence received at the hearing, and in line with the Superior

12   Court’s interpretation of Mr. Kile’s Will regarding farm income distribution, the

13   Superior Court entered judgment against Ms. Kile and in favor of Mr. Kendall in the

14   amount of $340,928. AR 639–45.

15         Ms. Kile appealed the Superior Court’s damages award and its rulings

16   construing her late father’s will and removing her as personal representative and

17   trustee. AR 53, 733.

18         While the state court appeal was pending, Ms. Kile filed a petition for Chapter

19   11 bankruptcy on March 3, 2016. AR 94. The “Amended Notice of Chapter 11

20   Bankruptcy Case” (“Notice”), which lists Mr. Kendall as a recipient of the Notice

21   recites a July 7, 2016 deadline for filing a creditor’s claim against the Chapter 11


     ORDER DENYING AND DISMISSING APPEAL ~ 4
 1   bankruptcy estate. AR 99–100. The Notice also informed the recipient of an

 2   “automatic stay against most collection activities” against debtors upon filing of the

 3   Chapter 11 bankruptcy case. AR 99.

 4         On June 9, 2016, the Superior Court issued an order that Ms. Kile and Mr.

 5   Kendall would each bear the cost of their attorney’s fees and costs related to the

 6   December 2015 damages hearing. AR 855–56.

 7         Mr. Kendall filed a proof of claim in the Bankruptcy Court on July 1, 2016,

 8   “Claim 3-1,” for $345,523.52, the amount of the Superior Court’s January 22, 2016

 9   judgment, plus interest between January 22, 2016, and the effective date of the

10   bankruptcy stay, March 3, 2016. AR 593–96.

11         The Washington Court of Appeals, Division Three, affirmed the Superior

12   Court’s rulings on March 7, 2017. In re Estate of Kile, Nos. 33613-1-III, 34048-1-

13   III, 2017 Wash. App. LEXIS 556 (Ct. App. Mar. 7, 2017).

14         On May 22, 2017, Mr. Kendall filed an “amended” proof of claim in the

15   Bankruptcy Court, “Claim 3-2,” for $629,973.52 in judgment and post judgment

16   damages. AR 648–51. Mr. Kendall sought, in addition to the $345,523.52 that he

17   had claimed in Claim 3-1, $44,750 for an itemized list of “Fixtures removed from

18   family trust farm by debtor[,]” $44,700 for “Costs of Financing Required to Farm to

19   Date[,]” and $195,000 in post-judgment attorney’s fees. AR 651.

20         Also, on approximately May 22, 2017, Ms. Kile petitioned the Washington

21   State Supreme Court for review of the TEDRA judgment. See ECF No. 9 at 13. On


     ORDER DENYING AND DISMISSING APPEAL ~ 5
 1   October 4, 2017, the Washington State Supreme Court denied Ms. Kile’s petition for

 2   review and granted a request by Mr. Kendall for reasonable attorney’s fees and

 3   costs. AR 60; see also In re Estate of Kile, 2017 Wash. LEXIS 954, 189 Wn.2d

 4   2012 (Wash. 2017).

 5         On October 26, 2017, the Bankruptcy Court issued an order “Allowing in Part

 6   and Disallowing in Part Claim 3-2” (“October 26 Order”) finding that Mr. Kendall

 7   suffered damages in the amount of $41,300 “as a result of Jeannie Kile’s removal of

 8   trust farm property[.]” AR 56. The Bankruptcy Court allowed Claim 3-2 in the

 9   amount of $41,300, less “the $2,000 that Cody Kendall was sanctioned for his

10   violation of the automatic stay” and disallowed Claim 3-2 in remaining part. AR 60.

11   Specifically, the Bankruptcy Court disallowed Mr. Kendall’s claim for $44,700 for

12   the costs of financing equipment as “duplicative of the amounts the court has

13   allowed for damages he suffered as a result of the improper removal of trust property

14   by Jeannie Kile.” AR 59. In addition, the Bankruptcy Court did not find any basis

15   to award Mr. Kendall his requested attorney’s fees. AR 59.

16         In this appeal, Ms. Kile takes issue only with the $41,300 less $2,000 in

17   sanctions that the Bankruptcy Court allowed in part for Mr. Kendall’s Claim 3-2.

18                               STANDARD OF REVIEW

19         This Court reviews the Bankruptcy Court’s conclusions of law de novo and its

20   factual findings for clear error. Blausey v. United States Trustee, 552 F.3d 1124,

21   1132 (9th Cir. 2009).


     ORDER DENYING AND DISMISSING APPEAL ~ 6
 1                                      DISCUSSION

 2         1.     Subject matter jurisdiction over Creditor Kendall’s Claim 3-2

 3         Debtor Kile argues that the Bankruptcy Court lacked subject matter

 4   jurisdiction to adjudicate ownership rights and distribution of personal property that

 5   either belonged to Debtor Kile, the Probate Estate of Lester Kile, or the Kile Farms

 6   Trust. ECF No. 11 at 8. Ms. Kile asserts that the trust exception to the Bankruptcy

 7   Court’s subject matter jurisdiction applies and makes it improper for the Bankruptcy

 8   Court to interpret Lester Kile’s will, determine ownership and distribution of

 9   personal property that was subject to probate, or award damages of $41,300 to Mr.

10   Kendall individually for Ms. Kile’s conversion of Kile Family Farm Trust Property.

11   ECF Nos. 7 at 16; 11 at 11. Ms. Kile argues that only the Spokane Superior Court

12   overseeing the probate matter had jurisdiction to administer the assets of the Kile

13   Family Farm Trust. ECF No. 7 at 6. Ms. Kile alleges that Mr. Kendall filed both his

14   Claim 3-1 and Amended Claim 3-2 in his individual capacity; he never asserted that

15   he was acting in his own name for the benefit of the Kile Farms Trust or its three

16   beneficiaries. ECF No. 7 at 21.

17         Mr. Kendall responds that the scope of the probate exception does not reach

18   the actions of the Bankruptcy Court. Rather, Mr. Kendall argues that the

19   Bankruptcy Court had jurisdiction to determine whether to allow or disallow Mr.

20   Kendall’s Amended Claimed 3-2 as part of the “core proceedings arising under title

21   11.” ECF No. 9 at 22 (citing 28 U.S.C. § 157).


     ORDER DENYING AND DISMISSING APPEAL ~ 7
 1         Under 28 U.S.C. § 157, a bankruptcy judge is authorized to hear and

 2   determine all “core proceedings” arising under title 11 or arising in a case under title

 3   11 and to enter appropriate orders and judgments in those proceedings. 28 U.S.C. §

 4   157(b)(1). Although the statute does not define “core proceedings,” section (b)(2)

 5   provides a non-exclusive list of examples, including “matters concerning the

 6   administration of the estate,” “orders to turn over property of the estate,” and “other

 7   proceedings that affect the liquidation of the assets of the estate.” 28 U.S.C. §

 8   157(b)(2).

 9         In addition, the Supreme Court has emphasized that an individual who files a

10   claim against the bankruptcy estate “triggers the process of ‘allowance and

11   disallowance of claims,’ thereby subjecting himself to the bankruptcy court’s

12   equitable power.” Langenkamp v. Culp, 498 U.S. 42, 44 (1990) (per curiam)

13   (quoting Granfinanciera v. Nordberg, 492 U.S. 33, 58–59 (1989)). Creditors who

14   file claims against the bankruptcy estate bring themselves within the equitable

15   jurisdiction of the bankruptcy court to restructure the debtor-creditor relationship.

16         The probate exception to bankruptcy court jurisdiction “reserves to state

17   probate courts the probate or annulment of a will and the administration of a

18   decedent’s estate; it also precludes federal courts from endeavoring to dispose of

19   property that is in the custody of a state probate court.” Marshall v. Marshall, 547

20   U.S. 293, 311–12 (2006) (clarifying the probate exception in reversing the Ninth

21   Circuit’s overly broad interpretation of it). The exception does not, however “bar


     ORDER DENYING AND DISMISSING APPEAL ~ 8
 1   federal courts from adjudicating matters outside those confines and otherwise within

 2   federal jurisdiction.” Id. at 312.

 3         The Supreme Court repeatedly has emphasized the narrow application of the

 4   probate exception. See id. at 299–300, 305, 310–12; Markham v. Allen, 326 U.S.

 5   490, 494 (1946) (holding that federal court jurisdiction had been properly invoked

 6   because the federal court did not “disturb or affect the possession of property in the

 7   custody of a state court” and acted within the jurisdiction of federal courts of equity

 8   “to entertain suits ‘in favor of creditors, legatees and heirs’ and other claimants

 9   against a decedent’s estate ‘to establish their claims’ . . .”) (quoting Waterman v.

10   Canal-Louisiana Bank & Trust Co., 215 U.S. 33, 43 (1909)). After the Supreme

11   Court’s restriction of the probate exception in Marshall, 547 U.S. 293, the Ninth

12   Circuit, along with other circuits, reformulated the test for the application of the

13   probate exception: “‘[U]nless a federal court is endeavoring to (1) probate or annul a

14   will, (2) administer a decedent’s estate, or (3) assume in rem jurisdiction over

15   property that is in the custody of the probate court, the probate exception does not

16   apply.’” Goncalves v. Rady Children’s Hosp. San Diego, 865 F.3d 1237, 1252 (9th

17   Cir. 2017) (quoting Three Keys Ltd. V. SR Util. Holding Co., 540 F.3d 220, 227 (3d

18   2008)). The Ninth Circuit further cited approvingly the following formulation by

19   the Second Circuit: “‘Following Marshall, we must now hold that so long as a

20   plaintiff is not seeking to have the federal court administer a probate matter or

21   exercise control over a res in the custody of a state court, if jurisdiction otherwise


     ORDER DENYING AND DISMISSING APPEAL ~ 9
 1   lies, then the federal court may, indeed must, exercise it.’” Id. (quoting Lefkowitz v.

 2   Bank of N.Y., 528 F.3d 102, 106–07 (2d. Cir. 2007)).

 3         Ms. Kile does not demonstrate that any of the circumstances falling within the

 4   scope of the probate exception are present here. The Will had previously been

 5   probated, and the TEDRA action further construed the Will in removing Ms. Kile as

 6   personal representative and trustee and substituting Mr. Kendall as successor

 7   personal representative and trustee. The TEDRA action had become final when the

 8   Washington State Supreme Court denied Ms. Kile’s petition for review. There is no

 9   indication that any property remained under the control of the state court.

10         Finally, the Bankruptcy Court did not construe the Will to determine Mr.

11   Kile’s intent or for any other purpose: the Bankruptcy Court relied on the Superior

12   Court’s Findings of Fact and Conclusions of Law construing the Will, which had

13   been upheld on appeal by the time of the Bankruptcy Court’s determination of Claim

14   3-2. See AR 49−60. Rather, the Bankruptcy Court was determining the scope of

15   property falling within the bankruptcy estate and the rights of a creditor to that

16   property, essential aspects of administering the estate. Therefore, the Bankruptcy

17   Court was conducting a “core proceeding” that did not fall within the narrow probate

18   exception to the Bankruptcy Court’s equity jurisdiction. See 28 U.S.C. § 157(b)(2);

19   Goncalves, 865 F.3d at 1252.

20

21


     ORDER DENYING AND DISMISSING APPEAL ~ 10
 1         2.     Creditor Kendall’s standing to pursue claims against the bankruptcy

 2   estate for monetary damages arising from conversion of personal property owned by

 3   the Kile Family Farm Trust

 4         Ms. Kile argues that Mr. Kendall lacked standing to pursue damages for the

 5   value of equipment and fixtures that Ms. Kile removed from the Farm. Ms. Kile

 6   argues that the equipment was the property of the Kile Family Farm Trust, so Mr.

 7   Kendall was not the real party in interest. Ms. Kile posits that only the Kile Family

 8   Farm Trust, as a separate legal entity from Mr. Kendall individually, had standing to

 9   file a proof of claim.

10         Mr. Kendall argues that he had standing to pursue Claim 3-2 in his own name

11   for a number of reasons. First, due to Ms. Kile’s removal of property from the Farm,

12   Mr. Kendall “was required to expend personal funds, which funds he was required to

13   borrow personally, in order to obtain the equipment and fixtures necessary to operate

14   the farm.” ECF No. 9 at 26. Second, Mr. Kendall argues that he was permitted to

15   pursue the claim in his own name both by the Washington Code section cited by Ms.

16   Kile, RCW 11.48.010, and by Fed. R. Civ. P. Rule 17(a). Mr. Kendall asserts that

17   since the Superior Court order in May 2015, he has been both the beneficiary of the

18   Kile Family Farm Trust and its trustee, as well as the personal representative of Mr.

19   Kile’s estate. See id. at 27.

20         The Court agrees that Mr. Kendall has standing to pursue a debt owed by Ms.

21   Kile to him personally and to the Kile Family Farm Trust. To be authorized to file a


     ORDER DENYING AND DISMISSING APPEAL ~ 11
 1   proof of claim, a claimant must be a “creditor or the creditor’s authorized agent.”

 2   Fed. R. Bank. P. 3001(b). The Bankruptcy Code defines “creditor” as “an entity that

 3   has a claim against the debtor that arose at the time of or before the order for relief

 4   concerning the debtor.” 11 U.S.C. § 101(10)(A). A “claim” includes a “right to

 5   payment[,]” or a “right to an equitable remedy for breach of performance” “whether

 6   or not such right[s are] reduced to judgment, liquidated, unliquidated, fixed,

 7   contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured or

 8   unsecured.” 11 U.S.C. § 101(5).

 9         Rule 17, Fed. R. Civ. P., provides that “[a]n action must be prosecuted in the

10   name of the real party in interest. Fed. R. Civ. P. 17(a)(1). Rule 17 further provides

11   that administrators and trustees, among others, “may sue in their own names without

12   joining the person for whose benefit the action is brought.” Id. In the bankruptcy

13   context, the Ninth Circuit Bankruptcy Appellate Panel has found that a party in

14   interest includes a person who has a direct financial or legal stake in the outcome of

15   the case. Brown v. Sobczak (In re Sobczak), 369 B.R. 512, 517−18 (B.A.P. 9th Cir.

16   2007).

17         In short, “[the] Bankruptcy Code and Fed. R. Civ. P. 17 each have liberal

18   standing provisions, designed to allow a party to appear as long as it has a direct

19   stake in the litigation under the particular circumstances.” In re Conde-Dedonato,

20   391 B.R. 247, 250 (Bank. E.D.N.Y. 2008) (quoting Greer v. O’Dell, 305 F.3d 1297,

21   1302 (11th Cir. 2002)).


     ORDER DENYING AND DISMISSING APPEAL ~ 12
 1         In Claim 3-2, Mr. Kendall pursued recovery of $44,750 for an itemized list of

 2   fixtures removed from the Farm by Ms. Kile and $44,700 for the costs incurred by

 3   Mr. Kendall personally in securing equipment to be able to farm up until the date he

 4   filed the proof of claim. AR 651. The Bankruptcy allowed only “$41,300, less the

 5   $2,000 that Cody Kendall was sanctioned for his violation of the automatic stay” for

 6   the removal of Farm property and disallowed as duplicative Mr. Kendall’s claim for

 7   the costs he incurred financing equipment that allowed him to farm in the absence of

 8   the property that Ms. Kile removed. AR 56−57, 60.

 9         The record from the Bankruptcy Court and the October 26 Order both

10   demonstrate that Mr. Kendall has a sufficiently tangible interest in the bankruptcy

11   estate to bring a claim in his own name, both on a personal basis due to the damages

12   that Mr. Kendall substantiated before the Bankruptcy Court that were disallowed as

13   duplicative, and as administrator of his grandfather’s estate and trustee of the Kile

14   Family Farm Trust under Fed. R. Civ. P. Rule 17. There is no dispute that Mr.

15   Kendall discovered that some of the Farm’s equipment was missing after he was

16   substituted as administrator and trustee in April 2015, and Ms. Kile does not dispute

17   the Bankruptcy Court’s finding that she was not the rightful owner of the property

18   that she removed from the Farm, listed in the Bankruptcy Court’s Finding 37. AR

19   56−58. Therefore, the Court concludes from the record that Mr. Kendall was an

20   appropriate claimant for the property at issue.

21


     ORDER DENYING AND DISMISSING APPEAL ~ 13
 1         3.     Prima facie evidence of validity and amount of Claim 3-2 and

 2   sufficiency of the evidence supporting the claims

 3         Ms. Kile argues that Mr. Kendall did not satisfy the requirements of Fed. R.

 4   Bankr. P. Rule 3001(f) to warrant treating his proof of claim as prima facie evidence

 5   of validity. ECF No. 7 at 14. Mr. Kendall responds that the Bankruptcy Court

 6   consistently placed the ultimate burden of persuasion on Mr. Kendall and, even if

 7   Mr. Kendall failed to meet the requirements of Fed. R. Bankr. P. Rule 3001(f), he

 8   ultimately proved Claim 3-2 by a preponderance of the evidence. ECF No. 9 at 24.

 9         If a creditor timely files a proof of claim, the claim is deemed allowed unless a

10   party objects. 11 U.S.C. § 502(a). In addition, Rule 3001(f), Fed. R. Bankr. P.,

11   provides that a correctly executed and filed proof of claim “shall constitute prima

12   facie evidence of the validity and amount of the claim.” Once the prima facie

13   validity is rebutted by the debtor, the claimant must prove his claim by a

14   preponderance of the evidence. See, e.g., Lundell v. Anchor Constr. Specialists, Inc.,

15   223 F.3d 1035, 1039 (9th Cir. 2000); In re Tracey, 394 B.R. 635, 639 (B.A.P. 1st

16   Cir. 2008). “The ultimate burden of persuasion remains at all times upon the

17   claimant.” Lundell, 223 F.3d at 1040.

18         The Bankruptcy Court’s October 26 Order reflects that, whatever deficiency

19   there may have been in Mr. Kendall’s Proof of Claim 3-2, the Court found that a

20   preponderance of the evidence supported the amount of the claim allowed.

21   Therefore, the Court agrees with Mr. Kendall that this issue does not present a basis


     ORDER DENYING AND DISMISSING APPEAL ~ 14
 1   to find that the Bankruptcy Court erred. At this stage, it is irrelevant whether the

 2   prima facie validity standard was met because Claimant proved the approved portion

 3   of Claim 3-2 by the requisite standard of proof.

 4         4.     Denial of attorney’s fees for Debtor’s motions related to Claim 3-2 and

 5   Claimant’s assertion of frivolous appeal

 6         Ms. Kile argues that the Bankruptcy Court erroneously denied Ms. Kile’s

 7   requests for fees after granting Ms. Kile’s discovery motions because such awards of

 8   fees are mandatory under Fed. R. Civ. P. Rule 37. ECF No. 11 at 23. However, a

 9   fee award is not appropriate where the opposing party’s nondisclosure was

10   “substantially justified” or “other circumstances make an award of expenses unjust.”

11   Fed. R. Civ. P. 37(a). Numerous findings by the Bankruptcy Court in the October

12   26 Order address the issue of whether an award of expenses would have been just

13   under the circumstances, including that Mr. Kendall’s “failure to attach full and

14   complete documentary evidence to support each aspect of the items presented in

15   Claim 3-2 was harmless.” AR 58 (citing Fed. R. Bankr. P. 3001(c)(2)(D)(i), which

16   allows a claimant to remedy an omission of necessary information in support of his

17   proof of claim if “the failure was substantially justified or is harmless”). The Court

18   finds that the Bankruptcy Court did not exceed or abuse its discretion in denying Ms.

19   Kile’s request for an award of fees in moving to compel.

20         Lastly, Mr. Kendall asks the Court to sanction Ms. Kile for a frivolous appeal.

21   ECF No. 9 at 32. Rule 8020, Fed. R. Bankr. P., authorizes “just damages and single


     ORDER DENYING AND DISMISSING APPEAL ~ 15
 1   or double costs” to the appellee upon the district court’s determination that an appeal

 2   is frivolous. An appeal is frivolous if “the results are obvious, or the arguments of

 3   error are wholly without merit.” George v. City of Morro Bay (In re George), 322

 4   F.3d 586, 588 (9th Cir. 2003). Although the Court concluded that each of Ms. Kile’s

 5   arguments of error lacked merit, the Court does not find that the results should have

 6   been obvious at the time Debtor Kile appealed. Therefore, the Court does not find it

 7   appropriate to award costs to Creditor Kendall based on a frivolous appeal.

 8         For the foregoing reasons, the Court DENIES and DISMISSES Debtor

 9   Jennie Kile’s appeal. The Clerk of Court is directed to send copies of this Order to

10   counsel and the Bankruptcy Court and close the file in this case.

11         DATED December 11, 2018.

12
                                                 s/ Rosanna Malouf Peterson
13                                            ROSANNA MALOUF PETERSON
                                                 United States District Judge
14

15

16

17

18

19

20

21


     ORDER DENYING AND DISMISSING APPEAL ~ 16
